April 3, 2012




                                     JUDGMENT

                       The Fourteenth Court of Appeals
             UNITED STATES FIDELITY & GUARANTY CO., Appellant

NO. 14-10-00816-CV                        V.

COASTAL REFINING & MARKETING, INC., COASTAL OFFSHORE INSURANCE
     LIMITED, AND LEXINGTON INSURANCE COMPANY, Appellees
                      ____________________

       This court today heard a motion for rehearing filed by appellees, Coastal Refining
& Marketing, Inc., Coastal Offshore Insurance Limited, and Lexington Insurance Co.
We order that the motion be granted, and that this court’s former judgment of December
8, 2011 be vacated, set aside, and annulled. We further order this court’s opinion of
December 8, 2011 withdrawn.

       This cause, an appeal from the judgment signed May 24, 2010 in favor of
appellees Coastal Refining & Marketing, Inc., Coastal Offshore Insurance Limited, and
Lexington Insurance Co., was heard on the transcript of the record. We have inspected
the record and find error in the judgment. We therefore order the judgment of the court
below REVERSED and REMAND the cause for proceedings in accordance with the
court’s opinion. Specifically, we instruct the court below to reduce the damage award
from $6 million to $2,895,162 and to reduce the interest awarded in accordance with the
reduced damages.     We order appellees Coastal Refining & Marketing, Inc., Coastal
Offshore Insurance Limited, and Lexington Insurance Co., jointly and severally, to pay
all costs incurred in this appeal, and we release from liability those who acted as sureties
on United States Fidelity & Guaranty Co.’s supersedeas bond. We further order this
decision certified below for observance.